Citation Nr: 0837631	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-00 434 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of illioinguinal strain, left, chronic, 
currently rated as noncompensable.  

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for pleurisy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 2003 to March 
2005 with potential other service non-verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Illioinguinal strain, left, chronic is manifested by 
range of motion associated with pain and weakness.  

2.  Any in-service pleurisy was resolved.  

3.  The veteran does not currently have residuals of 
pleurisy.  






CONCLUSIONS OF LAW

1.  A 10 percent evaluation for illioinguinal strain, left, 
chronic have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.59, 4.71 Diagnostic Code 5003, 5024 (2007).  

2.  Pleurisy was not incurred in or aggravated by active 
service.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the veteran's claim for service connection, the 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in May 2006.  While the letter provided adequate notice 
with respect to the evidence necessary to establish a claim 
for service connection and to establish an increased rating, 
it did not provide notice of the type of evidence necessary 
to establish a disability rating and an effective date.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these elements by letter dated 
in March 2006, prior to the issuance of a Statement of the 
Case (SOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

Regarding the veteran's challenge to the disability 
evaluation assigned following the grant of service connection 
for illioinguinal strain, left, chronic, in Dingess, the U.S. 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Legal Criteria and Analysis 

RATING

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  The Board has determined that a uniform rating is 
warranted for the issue on appeal.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The veteran's illioinguinal strain, left, chronic, is rated 
non-compensable under DC 5099-5024.  Diagnostic Code 5024 
pertains to tenosynovitis, which is rated based on the 
limitation of motion of the affected part, as arthritis.  
Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides that where degenerative arthritis 
is shown by x-ray findings, it will be rated on the basis of 
limitation of motion.  However, where the limitation of 
motion of the specific joint or joints involved is 
noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted for application for each 
major joint or group of minor joints affected.  In such case, 
limitation of motion must be objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.

Where there is x-ray evidence of involvement of two or more 
major joints of two or more minor joint groups a 10 percent 
evaluation is warranted.  With the above and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the hips is evaluated using the 
criteria under Diagnostic Code 5251 (limitation of extension 
of the thigh), Diagnostic Code 5252 (limitation of flexion of 
the thigh), and Diagnostic Code 5253 (impairment of the 
thigh).

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a maximum evaluation of 10 
percent. 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007).

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, a 10 percent evaluation is assigned.  
Where there is limitation of adduction to the point at which 
cannot cross legs, a 10 percent evaluation is also 
contemplated.  Assignment of a 20 percent evaluation, the 
highest available rating under Diagnostic Code 5253, is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2007).

Normal range of motion of the hips is flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

An August 2005 examination noted that the veteran had no left 
hip swelling or deformity or shortening of the leg.  It was 
noted that she was able to internally rotate, externally 
rotate the hip without any pain.  The veteran was mildly 
tender in the lateral lower part of the abdominal muscles 
which extended down to the lateral thigh.  It was noted that 
otherwise the veteran was able to flex and extend the hip 
without any discomfort.  In September 2005, mild left hip 
pain was noted.  MRI showed negative left hip and no evidence 
of old fracture deformity, degenerative joint disease or 
calcific tendinitis.  

In the VA compensation and pension examination of November 
2005, the veteran reported occasional difficulty with her 
hip.  She reported that bending at the waist caused no 
problems.  It was noted that the veteran denied difficulty 
with lifting, pushing, pulling, kneeling, squatting, or 
stooping.  Prolonged standing was noted to cause pain in the 
left inguinal area.  It was noted that the veteran ambulates 
without a limp.  It was also noted that she got on and off 
the examining table with ease and that she turned side to 
side with ease.  

Examination showed there was discomfort on palpation of the 
left inguinal area and over the left anterior/superior iliac 
spine of the pelvis.  There was no tenderness on palpation of 
the trochanteric area.  Flexion of the hip was to 125 degrees 
of a normal 125 degrees, abduction was to 40 degrees of a 
normal 45 degrees, external rotation was to 45 degrees of a 
normal 60 degrees, and internal rotation was to 20 degrees of 
a normal 40 degrees.  It was noted that the veteran 
complained of slight discomfort in the ilioinguinal region at 
the extremes of rotation both internal and external.  Motor 
strength about of the left hip was 5/5.  Left ilioinguinal 
strain, chronic was diagnosed.  The examiner noted that after 
repetitive flexion and extension activities, testing for pain 
and weakness and fatigability showed no change in range of 
motion or pain pattern that had been described prior to 
activity.  

An April 2006 examination noted that range of motion revealed 
decreased abduction, adduction and flexion.  The range of 
motion was associated with pain and there was weakness with 
flexion and abduction.  Limitation of forward flexion due to 
pain in the left hip was noted.  In November 2006, left hip 
pain following trauma was noted.  It was further noted that 
the veteran's pain was worsened by flexion with abduction and 
external rotation and also by lying on the left hip.  

The veteran has indicated that the November 2005 VA examiner 
misstated several facts regarding her abilities and left out 
information.  She has indicated that she informed the VA 
examiner that she cannot run two miles without severe pain 
following.  She has maintained that she can squat down but 
cannot get up without assistance.  At her June 2007 hearing, 
the veteran testified that she can no longer lie on her left 
side because of pain and that she wakes up two or three times 
at night.  The veteran reported daily pain.  

Based upon the record, the Board has determined that a 10 
percent evaluation is warranted.  The veteran has complained 
of slight discomfort in the ilioinguinal region at the 
extremes of rotation both internal and external.  She has 
reported daily hip pain and that she cannot lie on her left 
side because of pain.  The veteran can squat down but cannot 
get up without assistance.  Although the veteran is able to 
run, she does so with pain following.  It was noted in April 
2006 that range of motion revealed minimal decrease, and that 
the veteran's range of motion was associated with pain and 
there was weakness with flexion and abduction.  The Board has 
considered the requirements of 38 C.F.R.  §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), and 
finds that the veteran does suffer from functional impairment 
that can be attributed to pain and weakness caused by the 
service-connected left illioinguinal strain.  There is 
evidence of pain and the Board is unable to conclude that 
there is no functional impairment.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Therefore, the minimum compensable evaluation 
for the joint, 10 percent is granted.  

However, the Board finds that an evaluation in excess of 10 
percent is not warranted.  The November 2005 VA examination 
documented that flexion of the hip was to 125 degrees of a 
normal 125 degrees, abduction was to 40 degrees of a normal 
45 degrees, external rotation was to 45 degrees of a normal 
60 degrees, and internal rotation was to 20 degrees of a 
normal 40 degrees.  Under Diagnostic Code 5252, for the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  Under Diagnostic Code 
5253, assignment of a 20 percent evaluation, the highest 
available rating under Diagnostic Code 5253, is warranted 
where there is limitation of abduction of the thigh, or 
motion lost beyond 10 degrees.  The evidence fails to show 
that a higher evaluation is warranted under Diagnostic Codes 
5252 and/or 5253.  

The Board is aware that there is a decrease in motion in 
multiple planes.  However, 38 C.F.R. § 4.55 provides for 
painful motion without identifying if such is for each plane 
or cumulative.  We conclude that she has non-compensable, 
under specific diagnostic codes, decrease in motion in each 
plane and that section 38 C.F.R. § 4.59 provides for a 
decrease in motion regardless of the number of planes 
involved.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

SERVICE CONNECTION 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

The veteran seeks service connection for pleurisy.  After 
review of the record, the Board finds against the veteran's 
claim.  In this regard, the Board notes that a key element to 
establishing service connection is to show that the veteran 
has the claimed disability that is due to a disease or 
injury.  Although the veteran seeks service connection for 
pleurisy, there is no competent evidence of pleurisy.  For 
veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered or 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2007).  

At this time, there is no competent evidence that the veteran 
has pleurisy.  Service medical records show that the veteran 
complained of feeling congested in the chest in February 
2004.  Upper respiratory infection was noted.  In July 2004, 
the veteran was diagnosed with pleuritic, C.P., rule out PG.  
Left sided pleuritic C.P. was noted.  Pleuritic type of chest 
pain was noted in March 2005.  A history of pleurisy, 
pneumonia, spontaneous pneumonthorex in July 2004 was also 
noted that month.  Examination showed normal heart, lungs, 
pleurae and mediastinum.  Examination further showed negative 
chest.  Although pleurisy was shown in service, the evidence 
does not currently show that the veteran has pleurisy.  The 
November 2005 VA compensation and pension noted that the 
veteran was diagnosed with pleurisy after an episode of chest 
pain in service and that it has completely resolved.  It was 
noted that the veteran had no complaints, chest pain and/or 
shortness of breath.  Chest x-rays were noted as negative.  
Pleurisy resolved was diagnosed.  

Although the veteran has alleged that she currently has 
pleurisy, there is no evidence of pleurisy.  To the extent 
that the veteran asserts that she has pleurisy, post service 
records fail to show such pathology.  The veteran is not 
competent to establish a diagnosis of pleurisy.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of 
a current disability service connection for pleurisy may not 
be granted.  





ORDER

A 10 percent evaluation for illioinguinal strain, left, 
chronic is granted, subject to the laws and regulations 
governing the payment of monetary awards.   

Service connection for pleurisy is denied.  


REMAND

The veteran is seeking service connection for a low back 
disability.  In June 1994, it was noted that the veteran had 
back pain and muscle tightness of the left side of the spine.  
In May 1994, cervical and lumbar spine was diagnosed.  
Complaints of low back pain were noted in November 1994 and 
an assessment of muscular low back pain was given.  Back pain 
after lifting heavy tents was noted in November 1996.  Back 
pain was also noted in February 1999.  In a March 1999 MRI of 
the lumbar spine, L4-5 and L5-S1 levels were noted to be 
normal.  Mild facet joint arthritis at L5-S1 and L4-5 were 
noted.  The primary finding was a mild annular bulge at L3-4, 
otherwise normal.  Muscular low back pain was again noted in 
April 1999 and the veteran was declared not fit for duty at 
that time.  Chronic low back pain was noted in February 2000.  
The veteran indicated in November 2000 that she hurt her back 
while working a civilian job and that she was found unfit for 
duty.  In April 2004, while on active duty, the veteran 
complained of low back pain.  She reported that heavy lifting 
caused her to have back pain and that she had a prior history 
of back pain and L4-L5 arthritis.  Low back pain was 
assessed.   

A June 2005 examination showed that in the lumbar spine, the 
WHO classification was normal.  The veteran was afforded a VA 
compensation and pension examination in November 2005.  
Examination of the thoracolumbar spine revealed no 
deformities, no evidence of any muscle guarding or spasm, and 
no tenderness on palpation of the lumbar paravertebral 
musculature.  Range of motion was: thoracolumbar flexion to 
55 degrees of a normal 90 degrees, extension to 10 degrees of 
a normal 30 degrees, side bending was to 30 degrees to each 
side of a normal 30 degrees and thoracolumbar rotation was 40 
degrees to each side of a normal 45 degrees.  Normal lumbar 
spine on examination was diagnosed.  

Although the veteran was afforded a VA compensation and 
pension examination in November 2005, the Board is of the 
opinion that another examination with a nexus opinion is 
warranted.  The Board notes that the March 1999 MRI of the 
lumbar spine revealed mild facet joint arthritis at L5-S1 and 
L4-5.  Although a normal lumbar spine on examination was 
diagnosed in the November 2005 VA examination, it does not 
appear that the veteran's diagnosis was based on x-ray unlike 
the March 1999 finding of mild facet joint arthritis at L5-S1 
and L4-5.  Furthermore, an opinion of normal, when there is 
clear limitation of motion but no explanation, is inherently 
inadequate.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 
C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  An 
examination or opinion is necessary when the record does not 
contain sufficient competent medical evidence to decide the 
claim, but the record (1) contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Request verification of periods of 
service and potential other service non 
verified.  

2.  Schedule the veteran for a VA 
compensation and pension examination with 
x-ray or with a review of the March 1999 
MRI as deemed appropriate.  Upon 
examination and review of the entire 
claims folder, the examiner should 
determine if the veteran has a low back 
disability and, if so, provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present low 
back disability is attributable to 
service.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


